Citation Nr: 0418752	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from March 1961 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for coronary artery disease. 

The veteran presented testimony at a videoconference hearing 
in San Antonio, Texas, in January 2004 before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A copy of the 
hearing transcript is attached to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

In November 2000, the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), redefined the 
obligations of VA with respect to the duty to assist, and 
enhanced certain claim-notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. § 3.159 (2003).

At the veteran's videoconference hearing in January 2004, he 
testified that his cardiologists had stated that his 
manifestations of coronary artery disease could date back to 
service.  He stated that he wanted a copy of his service 
medical records so that he could have the records reviewed 
and an opinion provided by his cardiologists.  The veteran 
also contends that he had high blood pressure in service and 
that, at the time of his double bypass surgery post-service, 
the surgeon said that hypertension was a contributing factor.   

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002), 38 C.F.R. § 3.159(c)(4) 
(2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal authority.

2.  The veteran should be provided a copy of his 
service medical records, from his VA claims 
file, so that he can have his cardiologists 
review the records and provide medical opinions, 
as he has indicated he wishes to do.  Any 
medical opinions obtained by the veteran should 
be submitted to the RO within a reasonable 
period of time.  

3.  After securing the necessary authorization 
for release of records, the RO should request 
records from Citizens Medical Center for 
treatment in November 2001 and January 2002.  
See VA Form 21-4142 received in February 2002 
and VA Form 9 received in September 2002.  In 
addition, records should be requested for the 
period from February 2002 to the present, to 
include treatment by Dr. R.F. Oakley, Jr., and 
Dr. Bower(s).  

4.  The RO should also request VA records for 
treatment of heart disease from the San Antonio, 
Texas, VA Medical Center from March 2001.  

5.  Thereafter, after receipt of any additional 
evidence, the RO should consider whether the 
veteran should be afforded a VA medical 
examination and/or request a nexus medical 
opinion, prior to readjudication of the 
veteran's claim for service connection for 
coronary artery disease.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the August 2002 
statement of the case.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


